USDC IN/ND case 3:19-cv-01164-PPS-MGG document 27 filed 07/07/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 BRIAN REID,

               Plaintiff,

                      v.                         CAUSE NO. 3:19-CV-1164-PPS-MGG

 GEORGE PAYNE, JR., et al.,

               Defendants.

                                 OPINION AND ORDER

       Brian Reid is a prisoner at the Indiana State Prison. Without a lawyer, he filed a

complaint alleging his food has been tampered with for the past year. ECF 24. He

alleges that for the past three months, multiple prison staff have covertly put heroin,

methamphetamine, and antipsychotic sedatives into his food. He alleges administrative

prison officials conspired, instructed, and encouraged staff to covertly drug Reid.

       A filing by an unrepresented party “is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal leadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       [A] court may dismiss a claim as factually frivolous only if the facts
       alleged are clearly baseless, a category encompassing allegations that are
       fanciful, fantastic, and delusional. As those words suggest, a finding of
USDC IN/ND case 3:19-cv-01164-PPS-MGG document 27 filed 07/07/20 page 2 of 3


       factual frivolousness is appropriate when the facts alleged rise to the level
       of the irrational or the wholly incredible, whether or not there are
       judicially noticeable facts available to contradict them.

Denton v. Hernandez, 504 U.S. 25, 32–33 (1992) (quotation marks and citations omitted).

Thus, a case can be dismissed without a response from the defendants where “the facts

alleged in the complaint are … unbelievable, even though there has been no evidentiary

hearing to determine their truth or falsity.” Gladney v. Pendleton Correctional Facility, 302

F.3d 773, 774 (7th Cir. 2002). See also Lee v. Clinton, 209 F.3d 1025 (7th Cir. 2000).

       Such is the case here. Reid is alleging that a wide-ranging group of high-ranking

prison officials, guards, and contract food service employees have in the past three

months escalated their conspiracy from tampering with his for the past year to covertly

putting legal and illegal drugs into his food. Though not factually impossible, these

allegations meet the standard set out in Denton and Gladney. Therefore, this case will be

dismissed as frivolous.

       It is unclear whether Reid filed this complaint as a joke or because he truly

believes he is being systematically drugged. Either way, but especially if the latter, it is

important for prison officials to know about this lawsuit so they can provide him with

whatever counseling and mental health treatment may be appropriate. Therefore, a

copy of this order will be sent to the Warden.

       Though it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart, 722

F.3d 1014 (7th Cir. 2013), that is unnecessary where the amendment would be futile.

Holland v. City of Gary, 503 F. App’x 476, 477–78 (7th Cir. 2013) (amendment of


                                               2
USDC IN/ND case 3:19-cv-01164-PPS-MGG document 27 filed 07/07/20 page 3 of 3


complaint with fantastic and delusional allegations would be futile). See also Hukic v.

Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009).

       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A because

it is frivolous.

       SO ORDERED on July 7, 2020.

                                                  /s/ Philip P. Simon
                                                  PHILIP P. SIMON, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              3
